Citation Nr: 1218848	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee strains (claimed as bilateral knee problems).

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse

ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1977 to July 1982.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The Veteran and her spouse testified in support of these claims during a hearing held at the RO before the undersigned Acting Veterans Law Judge in June 2011.  

In a VA Form 9 (Appeal To Board Of Veterans' Appeal) dated December 2009, the Veteran appears to be raising a claim of entitlement to service connection for varicose veins.  The Board refers this matter to the RO for appropriate action. 

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.


FINDINGS OF FACT

1.  Bilateral knee strains are related to the Veteran's active service.  

2.  Shin splints are not related to the Veteran's active service.

3.  Bilateral hearing loss is not related to the Veteran's active service and did not manifest to a compensable degree within a year of his discharge therefrom.

4.  Tinnitus is not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral knee strains (claimed as bilateral knee problems) were incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  Shin splints were not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice on her claims by letter dated in February 2008.  The content of this notice letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified her of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had requested and/or received in support of the Veteran's claims, including service records, and the evidence it was responsible for securing, including any post-service treatment records the Veteran identified.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided she identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter before initially deciding the Veteran's claims.  It is thus timely.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to her claims, including service treatment records.  The Veteran identified no outstanding post-service medical evidence.  The RO nonetheless contacted the Social Security Administration (SSA) and searched virtual VA to determine whether there were any pertinent, outstanding SSA and/or VA records that needed to be obtained in support of these claims.  The RO also afforded the Veteran a hearing before the Board and a VA examination, during which an examiner discussed the etiology of the disabilities at issue in this decision.  

II.  Analysis

The Veteran seeks grants of service connection for bilateral knee strains, shin splints, bilateral hearing loss and tinnitus.  According to her January 2008 application for compensation, written statements she and her representative submitted in January 2008, May 2008, July 2009 and December 2009 and her hearing testimony, presented in June 2011, these conditions are related to her service, including the training in which she participated, the boots she wore while training, and the noise to which she was exposed as an electrical repairman working around vehicles.    

More specifically, she allegedly started to experience sore knees and shin splints during basic training, when she was required to run in combat boots, including on concrete and asphalt roads, participate in long road marches and unit runs, do modified push-ups on her knees, wear bloused pants held up by stretchy rubbers that cut off her circulation, and repair searchlights attached to tanks, which required climbing onto and jumping off of tanks, including onto uneven surfaces often in the dark.  These problems reportedly necessitated treatment, including pain medication and knee wraps, and resulted in the Veteran being placed on profiles for her knees, which limited running distances and several exercises, and being reclassified as a clerk so as to avoid aggravation of the pain.  

The Veteran contends that she did not seek more treatment during service because going on sick call at that time had an adverse effect on promotions, assignments and duties.  She also contends that, since the problems initially manifested, she has had gradually worsening knee and shin pain and clicking and cracking knees, for which she self medicated until 2004, and an intolerance to cold weather.  Allegedly, the latter problem forced her to move to Florida, where, in 2004, she began seeing Dr. Ausaf.  She claims that his written opinion, submitted in support of this claim, is sufficient to grant her service connection for knee and shin disorders.  The Veteran questions why, on VA examination, the examiner allowed an x-ray of only one knee when both are affected.

The Veteran asserts that, prior to service, she had no hearing loss or ringing in her ears and that the former condition was helped along by early exposure to loud, acoustically traumatic noise from being around operating M60 tank engines and training around large weapons.  She further asserts that, during this time period, she most often had access to foam ear plugs, only occasionally had access to total coverage ear muffs, and sometimes had no access to hearing protection.  Allegedly her hearing loss is more severe than that which would result as part of the natural aging process.  She contends that, during service, the tinnitus initially manifested (came and went following noise exposure), people began to tell her that she wasn't understanding them, and she didn't hear clearly on the phone.  She claims that, since service, she has not been exposed to noise.   

According to the Veteran's spouse, the Veteran has had hearing problems for 20 or 25 years, since she returned from Fort Irwin, where she participated in live fire training exercises.  In addition, she has complained to him about ringing in her ears.  

The Board acknowledges the Veteran's assertions, but the evidence in this case, discussed below, does not support granting service connection for shin splints, bilateral hearing loss or tinnitus.  It does, however, support granting service connection for bilateral knee strains.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including arthritis and organic diseases of the nervous system (sensorineural hearing loss), if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

A.  Bilateral Knee Strains

Post-service medical documents, including a report of VA examination conducted in June 2008 and a May 2011 letter from Dr. Ausaf, confirm that the Veteran currently a bilateral knee disorder diagnosed as bilateral knee strain.  The question is thus whether this medical condition is related to the Veteran's active service.   

The Veteran in this case served on active duty from June 1977 to July 1982.  According to her service treatment records, during this time period, she complained of and received treatment for bilateral knee complaints.  In April 1978, she reported a history of trauma from falling on hard surfaces.  From April 1978 to September 1978, due to knee problems attributed to bilateral chondromalacia, the Veteran was placed on profile limiting her activities.  According to her DD Form 214, the Veteran served as a special electronic devices repairmen from January 1978 and as an administrative specialist as of March 1979.

On separation examination conducted in March 1982, the Veteran did not report knee problems (noted instead that, for many years, she had had cramps in her legs after standing for extended periods of time) and the examiner did not diagnose any knee disorder. 

There is no medical documentation of record dated from the time of the Veteran's discharge from service to 2003.  By the Veteran's own admission, she did not seek treatment for knee complaints until 2004, when she visited Dr Ausaf.  In his May 2011 letter, Dr. Ausaf confirms that he first saw the Veteran in August 2004 for multiple medical conditions, including bilateral knee pain.  He and a VA examiner have discussed the etiology of the Veteran's bilateral knee disorder.

In a report of VA examination conducted in June 2008, the VA examiner considered the service treatment records noted above and the absence of post-service treatment records and ruled out a relationship between the Veteran's bilateral knee disorder and service.  The examiner specifically indicated that the bilateral knee strain was less likely than not caused by or the result of military service on the basis that a direct connection could not be made. 

In his May 2011 letter, Dr. Ausaf related the Veteran's chronic knee pain to her service, including her military occupational specialty, which required her to step down from tanks from very high heights,  and training, which required her to run in combat boots.  He explained that the former activity would cause significant jarring to the Veteran's body, which, short term, would in turn cause micro damage to the joint and, long term, would cause degenerative joint disease or osteoarthritis.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, the Board places no weight on the VA examiner's unfavorable opinion because it does not include an adequate statement of reasons or bases for ruling out a relationship between the Veteran's bilateral knee disorder and service.  The rationale the VA examiner used is that no connection could be made.  The VA examiner did not explain why no connection could be made. 

The Board places weight on Dr. Ausuf's favorable opinion.  It is based on the Veteran's reported history of in-service knee problems, which service treatment records substantiate.  It is also based on the Veteran's reported history of in-service work duties and training in combat boots.  Certainly it is not inconceivable that the Veteran's military occupational specialty of special electronic devices repairman would require the Veteran to jump down from tanks, which Dr. Ausuf indicates had a jarring effect on the Veteran's knees, and it is common knowledge that soldiers often train wearing combat boots, which Dr. Ausuf indicated contributed to the Veteran's knee pain.  

Based primarily on this opinion, but also on the Veteran's DD Form 214, which shows that the Veteran's military occupational specialty was changed after she received treatment and was profiled for knee complaints, the Board finds that bilateral knee strains are related to the Veteran's active service.  In light of this finding, the Board concludes that such disability was incurred in service.  

B.  Shin Splints

The report of VA examination conducted in June 2008 confirms that the Veteran currently has bilateral shin splints.  The question is thus whether this medical condition is related to the Veteran's active service.   

According to her service treatment records, and contrary to her assertions, during this time period, including on separation examination, she did not complain of and no medical professional noted shin splints.  

Since 2004, she has received treatment by Dr Ausaf, but according to his May 2011 letter, shin splints are not one of the medical conditions for which he rendered such treatment.  Dr. Ausaf nonetheless mentions shin splints in his letter, writing that, during service, the Veteran received treatment for this condition several times and, periodically, was relieved from duty, either completely or partially, due to the shin splints.  He further mentions this condition in the context of whether the Veteran's knee disorder is related to service.  He notes that "the shin splints were reoccurring, it is very likely that micro damage was caused to the knees through the jarring, and with evidence of several treatments of the shin splints causing and directly leading to significant arthritis in the joints."  Dr. Ausuf does not discuss whether the Veteran currently has shin splints or the etiology of any such shin splints.

The VA examiner is the sole medical professional who has discussed the etiology of the Veteran's bilateral shin splints.  In the report of his June 2008 examination, he rules out a relationship between the shin splints and the Veteran's active service on the basis that there is no documentation of treatment for shin splints during service or within a year of his discharge from service.

In this case, the Board places weight on the VA examiner's unfavorable opinion because it includes an adequate statement of reasons or bases for ruling out a relationship between the Veteran's bilateral shin splints and service.  Moreover, the rationale is supported by service treatment records, which do not mention shin splints.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  Her assertions thus represent the only evidence of record relating her bilateral shin splints to service.  The Veteran is competent to report and describe pain in her shins as this symptom is capable of lay observation.  Lacking in medical training, however, she is not competent to diagnose shin splints or relate this condition to the Veteran's active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  

Based on the absence of competent evidence relating bilateral shin splints to the Veterans' active service, the Board concludes that such disability was not incurred in or aggravated by service.  A claimant is responsible for presenting evidence in support of her claims for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

C.  Hearing Loss 

A report of VA audiological examination conducted in August 2008 confirms that the Veteran currently has hearing loss by VA standards.  On that day, an audiometer revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
35
35
45
45
LEFT
30
40
45
55

Based on these findings, the examiner diagnosed mild to moderate sensorineural hearing loss bilaterally, which meets the standards of 38 C.F.R. § 3.385.  The question is whether this hearing loss is related to the Veteran's active service, including the alleged noise exposure.  

According to his service treatment records, the Veteran did not report hearing difficulties or noise exposure during active service.  Moreover, although audiometers conducted on enlistment, periodic and separation examinations reveal slightly decreased hearing from 1977 to 1982, no medical professional diagnosed hearing loss by VA standards or otherwise.  

According to the Veteran's DD Form 214, the Veteran worked around electronic equipment, some of which was likely noisy.  The Board thus accepts as true that, in doing so, the Veteran was exposed to noise.

There are no post-service treatment records in the claims file indicating that the Veteran has received treatment for hearing loss since discharge and she does not contend otherwise.  During the VA audio examination conducted in August 2008, she did not report any such treatment.  

The VA examiner who evaluated the Veteran in August 2008 is the sole medical professional who has addressed the etiology of the Veteran's hearing loss.  In her report, the examiner rules out a relationship between the Veteran's hearing loss and service on the bases that the Veteran was supplied with and wore hearing protection devices while working as an electronic device repairman and that the claims file was silent for hearing loss on entrance and exit examinations.  The examiner opined that the hearing loss was more likely than not related to the natural aging process.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  Again, lay assertions represent the only evidence of record relating the hearing loss to the in-service noise exposure.  The Veteran and her spouse are competent to report when the Veteran began to experience hearing difficulties.  Lacking in medical expertise, they are not, however, competent to diagnose these difficulties as hearing loss by VA standards.  In any event, the Veteran's assertions regarding when her hearing loss initially manifested are inconsistent, including when compared to her spouse's, which calls into question her credibility.  

In written statements submitted during the earlier course of the appeal and during the VA examination, the Veteran did not indicate that her hearing loss initially manifested during service.  Moreover, she specifically reported using hearing protection.  Subsequently, after the RO denied her claim in part on the bases that she used hearing protection and had no hearing loss during service, the Veteran testified at her hearing that she used hearing protection only intermittently.  She also testified that she began having hearing difficulties during service, including when she spoke on the phone, and that others mentioned noticing these difficulties.  Her spouse then testified that he recalled her first having hearing difficulties 20 to 25 years ago, which means in the late 1980s or early 1990s, after service, but clarified that it occurred after she returned from field exercises at Fort Irwin.  

Based on the absence of competent and credible evidence relating the Veteran's hearing loss to her active service, including any in-service noise exposure, the Board concludes that such disability was not incurred in or aggravated by service.  In the absence of evidence that this disability manifested within a year of the Veteran's discharge from service, the Board also concludes that the disability may not be presumed to have been so incurred.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

D.  Tinnitus

The report of VA audiological examination conducted in August 2008 also confirms that the Veteran has tinnitus.  According to her service treatment records, the Veteran did not report ringing in her ears during active service.  Moreover, despite undergoing multiple hearing evaluations, including during enlistment, periodic and separation examinations from 1977 to 1982, no medical professional diagnosed tinnitus.  

There are no post-service treatment records in the claims file indicating that the Veteran has received treatment for tinnitus since discharge and she does not contend otherwise.  During the VA audio examination conducted in August 2008, she did not report any such treatment.  

The VA examiner who evaluated the Veteran in August 2008 is the sole medical professional who has addressed the etiology of the Veteran's tinnitus.  In her report, the examiner rules out a relationship between the Veteran's tinnitus and service on the basis that the Veteran was supplied with and wore hearing protection devices while working as an electronic device repairman.  The examiner opined that the tinnitus was less likely than not caused by or the result of military noise exposure.  She indicated that her clinical expertise and medical literature provided rationale for this opinion.    

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  Again, lay assertions represent the only evidence of record relating the tinnitus to the in-service noise exposure.  The Veteran is competent to report when she began to experience ringing in her ears (her spouse indicated that he recalled the Veteran mentioning the condition, but did not note when she first starting doing so).  However, lacking in medical expertise, she is not competent to relate this condition to service.  In any event, the Veteran's assertions regarding when her tinnitus initially manifested are inconsistent, which calls into question her credibility.  

In written statements submitted during the earlier course of the appeal and during the VA examination, the Veteran did not indicate that her tinnitus initially manifested during service.  During the VA examination, when queried regarding the date and circumstances of the onset of the tinnitus, she specifically reported a longstanding history of the condition with an unknown etiology.  Moreover, she specifically reported using hearing protection, both ear plugs and ear muffs.  Subsequently, after the RO denied her claim on the basis that she used hearing protection, the Veteran testified at her hearing that she used hearing protection only intermittently.  

Based on the absence of competent and credible evidence relating the Veteran's tinnitus to her active service, including any in-service noise exposure, the Board concludes that such disability was not incurred in or aggravated by service.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

Service connection for bilateral knee strain (claimed as bilateral knee problems) is granted.

Service connection for shin splints is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


